Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on 16/487222 application originally filed August 20, 2019.
Amended claims 1-16, filed July 15, 2021, are pending and have been fully considered.  Claim 16 is new.
The rejection under 35 USC 112 2nd rejection is withdrawn in light of applicants claimed amendments and remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US H001305) hereinafter “Townsend” in view of Abba et al. (EP 3105199 B1) hereinafter “Abba”.
Regarding Claims 1-16
Winterberg discloses in paragraph 0007, technical MTBE is a sought-after component in fuels for gasoline engines to increase the octane number.
	Winterberg discloses in Table 3, the composition comprises:

    PNG
    media_image1.png
    426
    701
    media_image1.png
    Greyscale


	However, Winterberg fails to teach the bottom product comprising mixed butanols and C4-dimer, as presently claimed in the present invention.
	However, Abba discloses in paragraph 0001, utilizes various process schemes to separate various components formed during the process and the resulting mixed butanols and butene oligomers can be used as fuel blending components.
	Abba discloses in paragraph 0001, oligomerizing a hydrocarbon feed in order to produce various components.
	Abba further discloses in paragraph 0014, is directed to a process for the hydration and oligomerization of mixed butenes to produce a mixed butanols and DIB product, which can be used as a superior gasoline blending additive. Abba discloses in paragraph 0016, diisobutenes include two isomers of 2,4,4-tri-methyl-1-pentene and 2,4,4-trimethyl-2-pentene and in paragraph 0017, mixed butanols include at least two of the following compounds: 1-butanol, 2-butanol, t-butanol, and isobutanol. Butanols generally have good gasoline octane blending characteristics and can be used in combination as petroleum additives with other oxygenates, such as ethanol and MTBE.  Abba further discloses in paragraph 0024, the product stream that includes mixed butanols and DIBs and can be combined with a fuel component to produce a fuel composition. The fuel component of the fuel composition can be selected from gasoline, diesel, jet fuel, aviation gasoline, heating oil, bunker oil, or combinations thereof. In certain embodiments, the resultant fuel composition will have increased RON and reduced RVP, without the presence of other chemicals that can have deleterious effects on the environment.  Abba discloses in paragraph 0027, most commercialized butene hydration processes utilize pure feeds 
	Abba discloses in Table 1, the base gasoline composition is present in a majority of the fuel composition and has a RON of 86, MON of 81, and RVP of 9.4 at 15 vol% and is blended with MTBE, ethanol, 2-butanol, t-butanol and DIB.
	Abba discloses in Table 2, the products produced after azeotrope distillation, is present in the amount disclosed in the Table.

    PNG
    media_image2.png
    301
    797
    media_image2.png
    Greyscale

	Through the teachings of Winterberg and Abba, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to oligomerize a hydrocarbon stream under azeotrope conditions, in order to produce a product stream that contain oxygenates and octane enhancers that can be further processed and/or combined with a fuel (i.e. gasoline).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 16 is allowed.
The applied prior art fails to teach an octane-enhancing composition comprising a mixed butanol composition, sec-butyl ether, methanol, methyl tert-butyl ether, and a C4-dimer, the mixed butanol composition comprising sec-butanol and tert-butanol, and the C4-dimer comprising at least one of di-isobutylene, 2,2,4 trimethylpentane, or 2,3,3 trimethylpentane; wherein methanol is present in an amount of 0.9 volume percent to 2 volume percent; wherein methyl tert-butyl ether is present in an amount of 65 to 90 volume percent; wherein the mixed butanol composition is present in an amount of 3 to 35 volume percent; and wherein sec-butyl ether is present in the range of 0.4 to 5 volume percent; and wherein the C4-dimer is present in the range of 0.19 to 2 volume percent.
Claims 3, 11, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to teach the octane composition comprising MTBE and MSBE in the claimed amounts of claims 3, 11 and 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771